



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mahamud, 2018 ONCA 122

DATE: 20180207

DOCKET: C64091

MacFarland, Pardu and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mohamed Mahamud

Appellant

Ian Carter, for the appellant

Katie Doherty, for the respondent

Heard and released orally: January 31, 2018

On appeal from the conviction entered on June 29, 2017 by
    Justice Peter D. Griffiths of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant stands convicted of robbery and failing to remain at the
    scene of an accident. The charges arise out of a carjacking that occurred May
    24, 2016 in Ottawa.

[2]

The case turned on identity. The victim of the robbery testified that
    the appellant was not the man who attacked him when asked to identify the
    accused before the court. He testified in a somewhat confused and unconvincing
    manner that he had gone to high school with the appellant, that the night
    before the robbery he had been drinking heavily in a bar, a person he thinks
    might have been the appellant offered to drive him home and that the person in
    court was not his attacker on the night in question.

[3]

The trial judge rejected his testimony finding it unreliable. He described
    his evidence as hazy and uncertain. This was the trial judges call. When he
    considered the video evidence together with the evidence of the Brown brothers,
    as well as the convincing DNA evidence, he was satisfied beyond a reasonable
    doubt of the appellants guilt.

[4]

We see no error in his findings and we agree with him. The verdict is
    amply supported by the evidentiary record and the appeal is dismissed.

J. MacFarland J.A.

G. Pardu J.A.

M.L. Benotto J.A.


